Citation Nr: 0406967	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Merkel cell carcinoma 
of the left groin lymph node, including due to exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, T.K., and R.C.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active military service with the United 
States Air Force from January 1961 to January 1981.  His 
awards and decorations include the Distinguished Flying 
Cross, the Meritorious Service Medal, and the Air Medal with 
seven Oak Leaf Clusters.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
Merkel cell carcinoma of the left groin lymph node, including 
due to exposure to Agent Orange.  

At a personal hearing before the undersigned at the RO in May 
2003, the veteran raised claims for entitlement to service 
connection for coronary artery disease, secondary to Merkel 
cell carcinoma; and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  These issues have not been adjudicated by the 
RO and are not currently before the Board.  They are referred 
to the RO for appropriate consideration.  

The veteran submitted additional evidence at his personal 
hearing with a waiver of RO review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  Although not stationed in Vietnam, the veteran was an Air 
Force navigator who participated in combat missions in 
Southeast Asia, including Vietnam.  

3.  The veteran has Merkel cell carcinoma.  

4.  The medical evidence is in equipoise as to whether the 
veteran's Merkel cell carcinoma is related to his active 
military service.  


CONCLUSION OF LAW

Merkel cell carcinoma involving the left groin lymph node was 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

In light of the favorable decision herein on the issue of 
entitlement to service connection for Merkel cell carcinoma 
of the left groin lymph node, the Board finds that any VA 
duty to notify and assist the veteran in the development of 
this claim has apparently been satisfied and does not require 
further elaboration.  



II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Where a veteran served 90 days or more during a period of 
war, and a malignant tumor becomes  manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  "Service in the Republic of Vietnam," 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board is obligated under 38 U.S.C.A. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See e.g. Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may also appropriately favor the opinion of 
one competent medical authority over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, consistent with 
Colvin, supra, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A review of the evidence of record in the instant case 
reveals that the veteran's service included time in the early 
1970's as a navigator with an Air Force squadron based in 
Thailand that flew combat missions throughout Southeast Asia, 
to include Vietnam.  The veteran has provided documentation 
at his personal hearing that a number of combat missions in 
which he participated resulted in the aircraft spending time 
on the ground in South Vietnam on periodic occasions between 
1964 and 1973.  Consequently, it is presumed that the veteran 
was exposed to herbicides in support of the United States and 
allied military operations in the Republic of Vietnam.  

The service medical records are without reference to findings 
indicative of the presence of Merkel cell carcinoma.  

In December 1996, a pathology report showed a neuroendocrine 
carcinoma in a lymph node from the left groin.  A diagnosis 
of Merkel cell carcinoma was subsequently made.  

Of record are communications dated in June 1998 and December 
1999 from R.A.O., M.D. (Dr. O.), an oncologist  These records 
indicate that the veteran was diagnosed in 1996 with Merkel 
cell cancer.  Dr. O. opined that this cancer shared clinical 
and pathologic features with non-Hodgkin's lymphoma.  He 
acknowledged that the cause of Merkel cell cancer was not 
known, however, he believed it could very well be due to 
toxin exposure, such as Agent Orange.  He stated it was 
reasonable that a link between exposure to Agent Orange and 
the development of Merkel cell cancer should be considered.  

In an April 2001 communication the Chief of the Clinical 
Hematology/Oncology Clinic at the San Francisco VA Medical 
Center indicated that she reviewed the veteran's records.  
She opined that Merkel cell cancer was a rare and highly 
malignant primary cutaneous neuroendocarcinoma which shares 
many histologic and clinical features with a related 
neuroendocarcinoma, small-cell lung cancer.  It was her 
understanding that small-cell lung cancer was recognized as a 
carcinoma related to Agent Orange exposure.  She stated that 
given the rare number of cases of Merkel cell carcinoma, it 
"would be difficult" to establish a statistical association 
between Agent Orange exposure and the development of that 
specific type of cancer.  She added that given that the most 
common type of neuroendocarcinoma, small-cell lung cancer, 
was associated with Agent Orange exposure, "one could 
extrapolate "that the veteran's malignancy "should also be 
considered service connected."  

An Assistant Clinical Professor of Medicine in the Division 
of Hematology and Oncology at the San Francisco VA Medical 
Center, stated in May 2001 that because of the rarity of 
Merkel cell cancer, in his opinion it was not possible to 
gather a large enough sample of patients with that type of 
cancer and compare them to patients with small-cell lung 
cancer to determine whether Agent Orange, or any other toxin 
exposure, was common enough to suggest an etiologic role.  He 
stated that Merkel cell cancer and small-cell lung cancer 
were "more closely related in terms of cell type than are 
other cancer also regard as linked to Agent Orange exposure, 
such as nonsmall-cell lung cancer or Hodgkin's disease."  He 
stated this "might suggest a common propensity to sustain 
cellular damage from Agent Orange exposure that could extend 
to include MCC; there are not definite tests to establish or 
refute this possibility."  

In June 2002, the Director of the Compensation and Pension 
Service of VA sought an opinion from the VA's Undersecretary 
for Health as to whether it was likely, unlikely, or as 
likely as not that the veteran's Merkel cell cancer had 
resulted from his exposure to herbicides in service.  

In a June 2002 memorandum, the Chief Public Health and 
Environmental Hazards Officer at VA agreed with the medical 
opinions of record that Merkel cell carcinoma of the skin was 
a rare type of neoplasm that was felt to originate from 
neuroendocrine cells.  She stated that exposure to 
ultraviolet light and arsenic might be risk factors for that 
malignancy.  She stated that the most recent general 
Institute of Medicine (IOM), National Academy of Sciences, 
report on herbicides used in Vietnam, Veterans and Agent 
Orange, Update 2000, concluded that there was 
inadequate/insufficient evidence of an association between 
exposure to herbicides and skin cancer (melanoma, basal, and 
squamous cell) (IOM report, page 7).  She further added the 
IOM report did not explicitly address the question of a 
possible association between exposure to herbicides and 
Merkel cell cancer (IOM report, pages 6-7).  This indicated 
that information obtained from extensive review of the 
scientific and medical literature did not permit the IOM to 
assign that disorder to one of its specific categories.  She 
noted VA had relied on the IOM as an independent 
nongovernmental agency to provide high quality review of the 
scientific and medical literature on human health effects of 
Agent Orange.  She opined that it was "possible" that the 
veteran's Merkel cell carcinoma had resulted from exposure to 
herbicides in service, but she indicated she could not 
"state that it is likely or at least as likely as not to be 
responsible."  

In a June 2002 statement, the Director of the VA's 
Compensation and Pension Service stated that as a result of 
the aforementioned opinion and, following review of the 
evidence in its entirety, it was his opinion that there was 
"no reasonable possibility that the veteran's Merkel cell 
carcinoma resulted from exposure to herbicides in service."  
He noted that the veteran's exposure to herbicides had not 
been confirmed through official records.  He indicated that 
if it was determined that a relationship existed between 
herbicide exposure and Merkel cell carcinoma, the veteran's 
service in Vietnam would need to be verified.  

In May 2003, the Chief of the Clinical Hematology/Oncology 
Clinic at the VA medical center updated her April 2001 
statement regarding the veteran.  She remarked that since the 
previous communication, "certain epidemiologic evidence has 
emerged suggesting that the development of Merkel cell 
carcinoma is related to pesticide exposure and arsenic 
exposure.  Given the nature of Agent Orange and related 
substances used in Vietnam, it would seem reasonable to 
conclude that [the veteran's] Merkel cell carcinoma is at 
least as likely as not related to his service in Vietnam."

In a July 2003 statement the Associate Clinical Professor of 
Medicine in the Division of Hematology-Oncology at the San 
Francisco VA Medical Center referred to his May 2001 
communication cited elsewhere in this decision.  He 
reiterated his comments and added that given the wide variety 
of tumors which had been associated with exposure to Agent 
Orange, and the similarities of Merkel cell carcinoma to 
small-cell lung cancer, he believed that it "is at least as 
likely as not" that the veteran's Merkel cell cancer had 
developed as a result of his exposure to Agent Orange.  

At the hearing before the undersigned in May 2003, the 
veteran submitted a notebook which included officer 
effectiveness reports and award citations.  These documents 
and other evidence the veteran has submitted essentially 
corroborate his assertion that his active service included 
time in the Republic of Vietnam during the Vietnam War and 
thus he may be presumed to have been exposed to Agent Orange 
during his active service.  

Merkel cell cancer is not among the disorders which may be 
presumed to have resulted from exposure to Agent Orange in 
service, and the Board is aware that the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27630-
27641 (2003).  Furthermore, the veteran's cancer was not 
diagnosed within one year of his discharge from service.  
Therefore, the applicable presumptions do not apply to his 
case.  

Nevertheless, as noted above, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, supra.  
In this regard, the Board notes that there are supportive and 
non-supportive opinions in the file.  After reviewing the 
opinions, the Board finds that most persuasive are the 
statements from Dr. O., and VA's Chief and an Assistant 
Clinical Professor of Medicine in the Clinical 
Hematology/Oncology division.  These physicians have noted 
that the prevalence of Merkel cell cancer is extremely rare, 
and that it would be difficult to find a large enough 
population of individuals with this cancer to conduct a 
meaningful scientific study regarding its relationship to 
Agent Orange.  Furthermore, Merkel cell carcinoma shares 
similar clinical, pathological, and histological features 
with non-Hodgkin's lymphoma and small-cell lung cancer, both 
of which have been linked to exposure to Agent Orange.  The 
veteran and two witnesses provided further documentation of 
the similarities between these diseases at a personal hearing 
before the undersigned in May 2003.  

Despite these opinions that support the veteran's claim, the 
Board acknowledges that there are contrary opinions of 
record.  However, in viewing the evidentiary record as a 
whole, the Board must conclude that the medical evidence is 
at least in equipoise as to the question of whether the 
veteran's Merkel cell cancer is etiologically related to his 
active military service.  Therefore, resolving reasonable 
doubt in his favor, service connection for Merkel cell cancer 
of the left groin lymph node is granted.  38 C.F.R. § 3.102.  


ORDER

Service connection for Merkel cell cancer of the left groin 
lymph node is granted.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



